COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Samuel J. Burleson v. Tracy D. Puckett, et al

Appellate case number:    01-17-00566-CV

Trial court case number: 1728210

Trial court:              12th District Court of Walker County

       Although the court reporter filed an info sheet stating that no reporter’s record was
taken, the clerk’s record has yet to be filed due to nonpayment. Appellant has filed a
statement of inability to pay costs on appeal and an additional affidavit complying with the
requirements for inmate litigation under Chapter 14 of the Civil Practice and Remedies
Code. Upon due consideration of appellant’s statement of inability to pay costs on appeal,
the Clerk of this Court is ORDERED to deem appellant indigent and allowed to proceed
on appeal without advance payment of costs.

        Accordingly, we ORDER the district clerk to file the clerk’s record at no cost to
appellants within 30 days of the date of this Order. Because appellant is proceeding pro
se, the district clerk is further ORDERED to mail a copy of the clerk’s and the indigent
clerk’s records to the appellant within 30 days of the date of this Order, at no cost to
appellant, and shall further certify to this Court the date that the record was mailed within
40 days of the date of this Order.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually

Date: March 1, 2018